UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7551


CHARLES EDWARD THOMAS,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JON OZMINT, Former
Prison Director; MEDICAL DIVISION; FINANCIAL RECORDS, In
their individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:14-cv-00302-DCN)


Submitted:   July 20, 2015               Decided:   September 21, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Edward Thomas appeals the district court’s order

adopting the magistrate judge’s recommendation to dismiss, after

a   28    U.S.C.    § 1915      (2012)     review,       Thomas’s     claims    brought

pursuant     to    42     U.S.C.    § 1983        (2012),     the    Americans       with

Disabilities       Act,    42    U.S.C.     §§ 12101-12300          (2012),    and    the

Health Insurance Portability and Accountability Act of 1996, 42

U.S.C.     §§ 1320d–1320d-9         (2012),        and    declining     to     exercise

supplemental       jurisdiction       over        Thomas’s    state     law     claims.

Thomas has also filed with this Court several motions seeking

additional relief.          We deny the pending motions and affirm the

district court’s judgment.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                             Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).               Moreover, we limit our review to

the issues raised in the appellant’s informal brief.                            See 4th

Cir. R. 34(b).          Thomas waived appellate review of the district

court’s     dispositive         holdings     by     failing    to     file     specific

objections to the magistrate judge’s dispositive recommendations

after receiving proper notice, and by failing to challenge the

district court’s dispositive holdings in his informal brief.

                                            2
     Accordingly, we deny the pending motions and affirm the

district   court’s   judgment.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this Court and argument would not aid

the decisional process.

                                                               AFFIRMED




                                 3